831 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul Christopher KRUGER, Plaintiff-Appellant,v.Richard CELESTE;  Richard P. Seiter;  Arthur Tate, Jr.,Defendants-Appellees.
No. 87-3375.
United States Court of Appeals, Sixth Circuit.
Oct. 27, 1987.

1
Before LIVELY, Chief Judge, WELLFORD, Circuit Judge, and McRAE, Senior District Judge.*

ORDER

2
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff alleged that defendants' policy of denying sex offenders minimum custody status violates his constitutional rights to equal protection and due process under the fourteenth amendment to the United States Constitution.


4
Upon consideration, this court affirms the district court's judgment dismissing the action for reasons stated in the district court's order of dismissal dated November 26, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert M. McRae, Senior U.S. District Judge for the Western District of Tennessee, sitting by designation